IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                October 8, 2008
                               No. 07-20728
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

OSCAR LERMA RODRIGUEZ, also known as Jesus Oscar
Rodriguez-Lerma, also known as Jesus Oscar Rodriguez, also
known as Oscar Rodriguez-Lerma,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:07-CR-101-1


Before REAVLEY, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
      Oscar Lerma Rodriguez (Lerma) appeals the 90-month sentence imposed
following his guilty plea conviction of illegal reentry of a deported alien. He
argues that the district court procedurally erred by failing to calculate the
advisory guidelines range. He also contends that the sentence imposed was
greater than necessary to comply with the factors in 18 U.S.C. § 3553(a), and he


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-20728

argues for the first time that he should be resentenced because the decisions in
Gall v. United States, 128 S. Ct. 586 (2007), and Kimbrough v. United States, 128
S. Ct. 558 (2007), broadened the district court’s discretion in imposing a non-
guidelines sentence and the 16-level enhancement for having a prior crime of
violence is not empirically supported.
      Following United States v. Booker, 543 U.S. 220 (2005), sentences are
reviewed for reasonableness in light of the sentencing factors in § 3553(a). See
United States v. Mares, 402 F.3d 511, 519-20 (5th Cir. 2005). Pursuant to Gall,
128 S. Ct. at 596-97, this court must determine whether the sentence imposed
is procedurally sound, including whether the calculation of the advisory
guidelines range is correct, and whether the sentence imposed is substantively
reasonable. Review is for an abuse of discretion. Id. at 597. “Not all errors in
determining a defendant’s guidelines sentence require reversal.” United States
v. Bonilla, 524 F.3d 647, 656 (5th Cir. 2008). We may affirm where the district
court imposes a non-Guidelines sentence that did not “directly result” from an
error in calculating the Guidelines. Id.
      At sentencing, the defendant argued that an eight-level enhancement
should apply, and the Government argued that the PSR correctly calculated that
the 16-level enhancement under U.S.S.G. § 2L1.2 should apply. The district
court considered the two guidelines ranges, rejected both of them, and
permissibly exercised its discretion to impose a non-Guidelines sentence. We
find no reversible procedural error. See United States v. Duhon,     F.3d   , No.
05-30387, 2008 WL 3843073 at *3 (5th Cir. Aug. 18, 2008); Bonilla, 524 F.3d at
656-57, 559; United States v. Tzep-Mejia, 461 F.3d 522, 526-27 (5th Cir. 2006).
      Given Lerma’s extensive criminal record, the district court did not abuse
its discretion in imposing a 90-month sentence. See United States v. Brantley,
537 F.3d 347, 349-50 (5th Cir. 2008). Finally, Lerma has not established plain
error with respect to his assertions that he should be resentenced based on Gall


                                         2
                                No. 07-20728

and Kimbrough and because the 16-level enhancement was not empirically
supported. See United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir.
2008).
     AFFIRMED.




                                     3